DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claim 1, in the reply filed on 06/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PC on 09/20/2017. It is noted, however, that applicant has not filed a certified copy of the PCT/ES2018/070591 application as required by 37 CFR 1.55.

Claim Objections
1 is objected to because of the following informalities: Claim 1 recites a period in lines 5, 6, and 8, and each period is not at the end of the claim and is not for an abbreviation. Each claim must end with a period, and periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.01(m)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “A new gel-coat additivated with titanium dioxide and alumina particles, wherein: Between 50 and 94% of the total weight of a synthetic cured resin which can be selected from the family of polyesters, the family of vinyl esters, the family of epoxy resins, or equivalent combinations of these. A chemical catalyst to cure this resin. Between 1 and 25% of the total weight of titanium dioxide (TiO2 in its metastable anatase and rutile phases) with a granulometry lower than 20 nanometres. Between 5 and 25% of the total weight of aluminium oxide (Al2O3) in powder, also with a granulometry lower than 20 nanometres” in lines 1-10. This 2 in its metastable anatase and rutile phases, with a granulometry lower than 20 nanometres; and between 5 and 25% of the total weight of aluminium oxide, which is Al2O3, in powder, also with a granulometry lower than 20 nanometres”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jarventausta et al. (WO 2012/104020 A1, made of record on 04/28/2021) in view of Takahashi et al. (US 2002/0040094 A1).
Regarding claim 1, Jarventausta teaches a gelcoated substrate that is prepared by spraying a gelcoat formulation 2 of an Example 1 onto a glass plate and curing the gelcoat formulation (p. 31), wherein the gelcoat formulation 2 comprises 49.5 weight % of a reactive polyester resin system Aropol D 1691, 0.1 weight % of 10% cobalt octoate, 0.1 weight % of accelerator, 13.8 weight % of titanium dioxide pigment, and 13.8 weight % of alumina based nano filler, based on the total weight of the gelcoat composition (p. 
Jarventausta does not teach a specific embodiment wherein between 50 and 94% of the total weight of a synthetic cured resin which can be selected from the family of polyesters, the family of vinyl esters, the family of epoxy resins, or equivalent combinations of these. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Jarventausta’s reactive polyester resin system Aropol D 1691 in Jarventausta’s gelcoat 
prima facie obvious to combine or substitute equivalents known for the same purpose (MPEP 2144.06). 
Jarventausta does not teach a specific embodiment wherein the titanium dioxide is with a granulometry lower than 20 nanometers, and the aluminum oxide is also with a granulometry lower than 20 nanometers. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a particle size distribution from 10 nm to less than 20 nm as the particle size distribution of Jarventausta’s titanium dioxide pigment and Jarventausta’s alumina based nano filler, which would read on the limitation wherein the titanium dioxide is with a granulometry lower than 20 nanometers, and the aluminum oxide is also with a granulometry lower than 20 nanometers as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a gelcoat formulation with a similar ability to be sprayed onto a glass plate to obtain a gelcoated substrate because Jarventausta teaches that the gelcoated substrate is prepared by spraying a gelcoat formulation 2 of prima facie case of obviousness exists (MPEP 2144.05(I)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767